Citation Nr: 1535696	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  10-11 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder osteoarthritis.

2.  Entitlement to service connection for cervical radiculopathy.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for depressive disorder.

5.  Entitlement to service connection for eczema.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to May 1977. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Togus, Maine Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Detroit, Michigan RO.

A hearing was held before the undersigned in October 2010.  A transcript of the hearing is of record.  

When this case was previously before the Board in April 2012, it was remanded for additional development.  

The claim of service connection for a heart condition was originally adjudicated as a claim of service connection for coronary artery disease.  The record reflects the Veteran has other heart related diagnoses.  To ensure that any diagnosis of a heart condition is considered, the Board has recharacterized the issue as a claim of service connection for a heart condition.  See Clemons v. Shinseki, 23 Vet. App. 1, 6-7 (2009) (finding that the scope of a claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

The issue of service connection for depressive disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's bilateral shoulder osteoarthritis manifested to a compensable level within a year of his service discharge or is otherwise related to active duty.

2.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's cervical radiculopathy is related to active duty.

3.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's heart condition manifested to a compensable level within a year of his service discharge or is otherwise related to active duty.

4.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's eczema is related to active duty.

5.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's hypertension manifested to a compensable level within a year of his service discharge or is otherwise related to active duty.

6.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's diabetes mellitus manifested to a compensable level within a year of his service discharge or is otherwise related to active duty.





CONCLUSIONS OF LAW

1.  Bilateral shoulder osteoarthritis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  Cervical radiculopathy was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

3.  A heart condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

4.  Eczema was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

5.  Hypertension was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

6.  Diabetes mellitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a September 2008 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA medical records, private medical records, records from the Social Security Administration and the transcript of an October 2010 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

In addition, the Veteran failed to respond to an April 2012 VA request for authorization and consent to the release of identified private medical records.  Thus, VA has been unable to obtain potentially favorable evidence.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Regarding whether there was substantial compliance with the Board's April 2012 remand directives, the AOJ obtained and associated with the claims file updated VA treatment records and records from the SSA.  The AOJ also attempted to obtain additional records from the Dayton, Ohio VA Medical Center.  A May 2013 VA memorandum states that VA had determined that records for the Veteran from the Dayton, Ohio, VA Medical Center were unavailable, all procedures to obtain them had been correctly followed, evidence of efforts to obtain the records was in the file, all efforts to obtain the records had been exhausted, and further efforts were futile.  The records were unavailable.  The memorandum lists the attempts made to obtain the records.  A February 2013 Report of General Information reflects that the Veteran was notified of VA's inability to obtain the records and that he reported he did not have any further information to submit and that VA should have all of his records.  38 C.F.R. § 3.159(e).  The AOJ also scheduled the Veteran for VA examinations in April 2013.  The Board finds that the VA examinations conducted in this case were adequate, as they reflect a review of the Veteran's claims file, consider all of the pertinent evidence of record, and provide rationales for the opinions offered.  Therefore, the VA examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board thus concludes that there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran also was provided an opportunity to set forth his contentions during the October 2010 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that the Board's Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the October 2010 hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Based in part on information obtained at the hearing, the Board remanded the issues for additional development.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor has he identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

Legal Analysis

In this case, the Veteran's October 2010 sworn testimony to the undersigned Veterans Law Judge makes it clear that he contends that his bilateral shoulder osteoarthritis, cervical radiculopathy, heart condition, eczema, hypertension and diabetes mellitus are due to a September 1975 spider bite during active duty.  He contends that a private medical doctor told him that his disabilities could be related to the spider bite.  Board Hearing Tr. at 5, 9.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis, cardiovascular renal disease (including hypertension), diabetes mellitus, endocarditis (which covers all forms of valvular heart disease), or myocarditis as a chronic disease, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for bilateral shoulder osteoarthritis, cervical radiculopathy, a heart condition, eczema, hypertension and diabetes mellitus.  

The April 2013 VA examinations reflect that the Veteran has current diagnoses of bilateral shoulder osteoarthritis, cervical radiculopathy, ischemic heart disease, eczema, hypertension, and diabetes mellitus.  Therefore, the first element of the claims of service connection has been met.

The Veteran's service treatment records reflect that during a January 1976 examination he reported having been bitten by a spider in September 1975.  The service treatment records reflect that in June 1976 he had an elevated blood pressure reading of 130/92.  The Veteran's service treatment records are otherwise negative for relevant complaints, symptoms, findings or diagnoses.  

The Veteran's post-service medical records are negative for relevant complaints, symptoms, findings or diagnoses for many years after the Veteran's separation from active duty.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The reports of the April 2013 VA examinations provide medical opinions that it was less likely as not (less than 50 percent probability) that the Veteran's bilateral shoulder osteoarthritis, cervical radiculopathy, heart condition, eczema and diabetes mellitus arose during service or were otherwise related to the Veteran's service, including the spider bite noted to have occurred in September 1975.  

The examiner explained that the Veteran's service treatment records were negative for treatment of these disabilities.  The Veteran's testimony and/or medical records reflect that these disabilities began many years after separation from active duty.  Specifically, diabetes was noted to have an onset date of 2004, which was twenty-seven years after the Veteran's discharge from service.  Regarding the Veteran's heart condition, the examiner noted that he had a silent myocardial infarction in 2003 and had stents placed in 2004, which was twenty-six years after his service discharge.  For eczema, the Veteran reported starting to have skin problems around ten to twelve years previously, which was about twenty-four years after his service separation.  Regarding bilateral shoulder osteoarthritis, the Veteran reported that his symptoms of the condition began in 2000, about twenty-three years after his service discharge.  The examiner also noted that the Veteran had surgery to both of his shoulders and that he re-injured his left shoulder after the surgery.  The examiner felt this re-injury was the most likely cause of his current left shoulder symptoms.  Regarding cervical radiculopathy, the examiner noted that degenerative changes with foraminal stenosis at C3/4, C4/5 and C5/6, found by MRI in 2008, were the most likely cause of the Veteran's radicular symptoms.  The examiner noted that there was no medical literature that a spider bite could cause any of the claimed disabilities.  

The report also provides the medical opinion that it was less likely as not (less than 50 percent probability) that the Veteran's hypertension arose during service or was otherwise related to the Veteran's service, including the spider bite noted to have occurred in September 1975 or the elevated blood pressure reading recorded in June 1976.  The examiner cited three blood pressure readings from the Veteran's service treatment records, and stated that only the June 1976 finding was mildly elevated more than normal.  The cause of that single elevation in blood pressure was most likely secondary to a physiological response to epigastric pain that the Veteran had at that visit.  Blood pressure readings before and after that visit were normal.  

The Board finds that the April 2013 VA medical opinions constitute probative evidence against service connection for each of the claimed disabilities.  The medical opinions are based on current examination results and a review of the medical record, including the in-service and post-service medical records.  The examiner explained his opinions with references to the Veteran's active duty and post-service medical history, as well as medical principles and literature, along with his own medical expertise.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999); Prejean v. West, 13 Vet. App. 444 (2000).

The Board acknowledges the assertions by the Veteran in support of his claim.  He is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that any such assertions are credible. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 465.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's bilateral shoulder osteoarthritis, cervical radiculopathy, heart condition, eczema, hypertension and diabetes mellitus are related to his September 1975 spider bite or otherwise related to his service) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau, 492 F.3d at 1377 n.4.  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claims. 

With respect to the Veteran's report that a private physician told him that the claimed disabilities may be related to the in-service spider bite, the Veteran's report of the private physician's statement is speculative and conditional; as such, the opinion is without probative value.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (noting that the use of the phrase "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "the veteran's death may or may not have been averted").

Furthermore, there is no evidence that bilateral shoulder osteoarthritis, a heart condition, hypertension, or diabetes mellitus manifested to a compensable level within one year of the Veteran's discharge from service or that he experienced continuity of symptomatology of any of these disabilities since service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d 1331.  As noted by the April 2013 VA examiner, the earliest any of these disabilities first manifested was in 2000, about twenty-three years after the Veteran's service discharge.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for bilateral shoulder osteoarthritis, cervical radiculopathy, a heart condition, eczema, hypertension, or diabetes mellitus.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral shoulder osteoarthritis is denied.

Entitlement to service connection for cervical radiculopathy is denied.

Entitlement to service connection for a heart condition is denied. 

Entitlement to service connection for eczema is denied.

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for diabetes mellitus is denied.  


REMAND

A review of the transcript of the Veteran's October 2010 hearing reveals that he contends that his depressive disorder is also the result of the September 1975 spider bite.  In this regard, the Veteran did not distinguish the claimed etiology of his depressive disorder from his other claimed disabilities, nor did he offer an alternative theory of etiology.  

In this case, the evidence shows the Veteran was bitten by a spider during service and he has indicated that a doctor told him that the spider bite could have caused some of his current disabilities.  Although a lay person's account of what a physician purportedly said is too attenuated to constitute competent medical evidence, the "indicates an association" prong set forth in McLendon v. Nicholson, 20 Vet. App. 79 (2006), does not require competent evidence, it merely requires evidence.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).  Since the evidence of record is insufficient to make a decision on this claim, an examination is warranted.

In addition, statutes and regulations require that VA assist a claimant by providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature of his depressive disorder, and to obtain an opinion as to whether it is possibly related to service.  The entire claims file should be made available to the examiner (including any relevant records in the Veteran's Virtual VA and VBMS eFolders).  All necessary tests should be conducted and the results reported. 

Following review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any depressive disorder arose during service or is otherwise related to service, to include to a spider bite that is noted to have occurred in September 1975. 

A rationale for all opinions expressed should be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


